Citation Nr: 0808048	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-27 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
status/post nasal bone fracture with frequent moderately 
severe headaches, dizziness, loss of balance, and blurred 
vision, rated as brain disease due to trauma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 until 
December 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Atlanta, Georgia.

In his substantive appeal, the veteran requested a Board 
hearing.  However, he subsequently withdrew this request in 
an amended substantive appeal received in April 2007.

Further, the veteran filed an additional VA Form 21-526 in 
September 2006.  It appears that these claims have not yet 
been addressed by the RO.  While some of the claims are 
already part and parcel of the current appeal (vertigo, 
vision, headaches, facial injury), to the extent that some of 
the claims are separate and distinct from the issue on appeal 
(sinus, depression, mood swings), they are referred to the RO 
for appropriate action.     


FINDINGS OF FACT

1.  Purely subjective complaints of headaches, visual 
changes, nausea, vomiting, and scotomata associated with 
dysequilibrium are shown.

2.  Neither purely neurological disabilities nor multi-
infarct dementia have been shown. 


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a 
rating in excess of 10 percent for status/post nasal bone 
fracture with frequent moderately severe headaches, 
dizziness, loss of balance, and blurred vision, rated as 
brain disease due to trauma, have not been met. 38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.97, 4.124a, Diagnostic Code (DC) 8045-9304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Further, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent evaluation for his frequent moderately 
severe headaches, dizziness, loss of balance, and blurred 
vision associated with a post nasal bone fracture pursuant to 
DC 8045-9304.  

Where there is brain disease due to trauma, with purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, rating will be effected under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated DC. 38 C.F.R. § 4.124a, DC 8045.  Purely 
subjective complaints, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under DC 9304.  Id.  

This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Id.  Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Id.

Examination and treatment reports compiled during the 
relevant period fail to identify the presence of purely 
neurological disabilities of the veteran, such as hemiplegia, 
seizures, facial nerve paralysis, or the like, resulting from 
his in-service head injury, nor has he so claimed.  As such, 
there is no basis for the rating of the disability in 
question under DCs relating to purely neurological 
disablement, as set forth in 38 C.F.R. § 4.124a, DC 8000-
8025, 8046-8914 (2007). 

The Board notes that a separate evaluation is not warranted 
for the veteran's post-traumatic headaches under DC 8100, for 
migraine headaches.  In essence, he attributed his headaches 
to trauma in service.  Further, even if headaches were 
separately service connection, the evidence does not show 
that his headaches involve monthly prostrating attacks over 
the last several months, as required for a rating in excess 
of 10 percent for migraine headaches.  See 38 C.F.R. § 
4.124a, DC 8100 (2007).

In this regard, the veteran reported having headaches, visual 
changes, nausea, vomiting, and scotomata associated with 
dysequilibrium at he February 2005 VA examination.  His post-
service private treatment records also document continued 
complaints or findings of headaches.  However, a February 
2005 CT scan performed by Compassion Center revealed that 
that his head was within normal limits.

Moreover, there are already specific diagnostic codes for the 
veteran's disability, DCs 8045-9304, and the rating criteria 
for it clearly state that for subjective complaints such as 
headaches, a 10 percent rating and no more will be assigned.  
In this case, his complaints of headaches are clearly 
subjective, as noted above, his CT scan in February 2005 
revealed normal findings.  He has consistently been diagnosed 
with a traumatic head injury, such as at August 2003 and 
February 2005 VA examinations, and his headaches have been 
linked to the traumatic head injury.  Thus, the evidence 
clearly places him within the terms of DC 8045 as he has 
subjective complaints related to a traumatic head injury.  

In the absence of a showing of skull loss, scarring, or other 
pertinent manifestation, alternate rating criteria do not 
provide for the assignment of a rating in excess of 10 
percent.  See 38 C.F.R. § 4.71a, DC 5296 (2007); 38 C.F.R. § 
4.118, DCs 7800- 7805.  As well, there is no showing of 
associated delirium, dementia, or an amnestic or other 
related cognitive disorder, as would warrant rating under 38 
C.F.R. §§ 4.126, 4.130 (2007).

Essentially, the veteran is in receipt of the highest 
assignable evaluation available under DC 8045-9304 for purely 
subjective complaints.  Further, a rating in excess of 10 
percent is not assignable under DC 9304 in the absence of a 
diagnosis of multi-infarct dementia, as a consequence of 
brain trauma.  In this instance, the record as a whole fails 
to identify the existence of multi-infarct dementia due to 
brain or head trauma throughout the period on appeal.

Therefore, the 10 percent rating that is assigned for the 
veteran's frequent moderately severe headaches, dizziness, 
loss of balance, and blurred vision associated with a post 
nasal bone fracture is the maximum schedular rating that is 
authorized.

The Board has considered the veteran's statements that he is 
entitled to a higher rating.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

For the same reasons, lay statements provided by the 
veteran's spouse and supervisor are also found to be less 
probative.  See Layno, 6 Vet. App. at 470; Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

The Board has also considered whether staged ratings are 
appropriate during the entire rating period on appeal, but 
finds no distinct time periods where the veteran's symptoms 
warranted different ratings.  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

In sum, there is no support for assignment of a disability 
evaluation in excess of 10 percent for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Furthermore, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   

Moreover, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in January and March 2005, prior to the 
initial adjudication of the claim, that informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

Again, the Board acknowledges Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008) and concedes that 
the notice letter discussed above did not explicitly inform 
the veteran to submit evidence demonstrating the effect that 
his worsening disability has on his employment and daily 
life.  Such letter also did not explain how a disability 
rating is determined.  

However, the veteran is found to have actual knowledge as to 
both of these points.  Indeed, in several pieces of 
correspondence, he discussed how his headache, dizziness, and 
loss of balance symptoms impact his daily life.  For example, 
he stated in June 2005 and April 2006 letters that he became 
dizzy and weak at work after climbing the stairs, which 
required him to take a break.  

He also submitted a statement from his supervisor dated in 
July 2006 that stated that the veteran had headaches at times 
and exhibits signs of dizziness.  Such evidence is found to 
demonstrate an understanding of the need to provide evidence 
regarding the impact of his service-connected disabilities on 
his everyday life.  

The veteran is also found to have actual knowledge with 
respect to how a disability rating is determined.  Indeed, in 
a June 2006 Statement in Support of a case, he was provided 
the laws pertaining to disability evaluations pertinet to his 
claim on appeal.  

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that he had actual knowledge of the rating 
element of his claim; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Nonetheless, 
any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

Therefore, to the extent that notice in this case does not 
entirely conform with Vazques-Flores, the prejudice to the 
veteran has been overcome.  Given his demonstrated 
understanding, the Board finds that it would not be 
beneficial to remand for a new notice letter.  Indeed, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).
 
Based on the above, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  He submitted private treatment records and 
statements in support of his claim, including lay statements 
from his spouse and his supervisor.  In addition, he was 
afforded a VA medical examination in February 2005.  

The Board notes that in his Notice of Disagreement, the 
veteran asserted that his condition had become worse since 
his last VA examination in February 2005.  In this regard, 
another examination based on the claim that his headaches, 
dizziness, loss of balance and blurred vision have become 
worse would still not warrant a higher rating since he is in 
receipt of the highest assignable evaluation available under 
DC 8045-9304 for purely subjective complaints. 

Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose. See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran). 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for status/post nasal bone 
fracture with frequent moderately severe headaches, 
dizziness, loss of balance, and blurred vision, rated as 
brain disease due to trauma, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


